Name: Commission Regulation (EEC) No 615/86 of 28 February 1986 laying down detailed rules for applying the quotas for imports into Portugal of certain pigmeat products from the Community as constituted at 31 December 1985
 Type: Regulation
 Subject Matter: animal product;  Europe;  trade;  tariff policy
 Date Published: nan

 No L 58/44 Official Journal of the European Communities 1.3.86 COMMISSION REGULATION (EEC) No 615/86 of 28 February 1986 laying down detailed rules for applying the quotas for imports into Portugal of certain pigmeat products from the Community as constituted at 31 December 1985 from the Community as constituted at 31 December 1985 of certain products in the pigmeat sector. Article 2 1 . The Portuguese authorities shall issue import authorizations so as to ensure a fair allocation of the available quantity between the applicants . 2 . Applications for import authorizations shall be subject to the lodging of a security which shall be released under the conditions defined by the Portuguese authorities once the goods have been effec ­ tively imported . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act Accession of Spain and Por ­ tugal , Having regard to Council Regulation (EEC) No 495/86 of 25 February 1986 , fixing, for 1986 , the initial quotas applicable to Portuguese imports from the Community as constituted at 31 December 1985 of certain products in the pigmeat sector (') and, in particular Article 2 thereof ; Whereas to ensure proper management of the quotas , applications for import authorizations should be sub ­ ject to the lodging of a security ; Whereas provision should be made for Portugal to communicate information to the Commission on the application of the quotas ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, HAS ADOPTED THIS REGULATION : Article 3 1 . The Portuguese authorities shall communicate to the Commission the measures which they adopt for the application of Article 2 . 2 . They shall transmit, not later than the 1 5th of each month, the following information on import authoriza ­ tions issued in the preceding month :  the quantities covered by the import authorizations issued, by country of provenance,  the quantities imported , by country of provenance . Article 1 This Regulation lays down detailed rules for applying Council Regulation (EEC) No 495/86 fixing, for 1986 , the initial quotas applicable to Portuguese imports Article 4 This Regulation shall enter into force on 1 March 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 28 February 1986 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 54, 1.3 . 1986 , p. 34 .